      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

RICHARD CONYERS,                 :
                                 :
                 Plaintiff       :
                                 :               CASE NO. 5:21-CV-317-MTT-CHW
           VS.                   :
                                 :
WARDEN TRACY JEFFERSON,          :
et al.,                          :
                                 :               PROCEEDINGS UNDER 42 U.S.C. §1983
                 Defendants.     :               BEFORE THE U. S. MAGISTRATE JUDGE
__________________________________

                                         ORDER

       Pro se Plaintiff Richard Conyers, a prisoner at Central State Prison in Macon,

Georgia, filed a 42 U.S.C. § 1983 claim. ECF No. 1. He has moved to proceed in forma

pauperis. ECF No. 2. Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, Plaintiff is ORDERED to recast his complaint as explained below.

       I. REQUEST TO PROCEED IN FORMA PAUPERIS (“IFP”)

       Plaintiff seeks leave to proceed without prepayment of the filing fee or security

therefor pursuant to 28 U.S.C. § 1915(a). ECF No. 2. As it appears he is unable to pay

the cost of commencing this action, his application to proceed IFP is hereby GRANTED.

       However, even if a prisoner is allowed to proceed IFP, he must nevertheless pay

the full amount of the $350.00 filing fee. 28 U.S.C. § 1915(b)(1). If the prisoner has

sufficient assets, he must pay the filing fee in a lump sum. If sufficient assets are not in


                                             6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 2 of 7




the account, the court must assess an initial partial filing fee based on the assets available.

       Despite this requirement, a prisoner may not be prohibited from bringing a civil

action because he has no assets and no means by which to pay the initial partial filing fee.

28 U.S.C. § 1915(b)(4). In the event the prisoner has no assets, payment of the partial

filing fee prior to filing will be waived.

       Plaintiff’s submissions indicate that he is unable to pay the initial partial filing fee.

Accordingly, it is hereby ORDERED that his complaint be filed and that he be allowed

to proceed without paying an initial partial filing fee.

       Hereafter, Plaintiff will be required to make monthly payments of 20% of the

deposits made to his prisoner account during the preceding month toward the full filing

fee. The agency having custody of Plaintiff shall forward said payments from Plaintiff’s

account to the clerk of the court each time the amount in the account exceeds $10.00 until

the filing fees are paid. 28 U.S.C. § 1915(b)(2). The clerk of court is directed to send a

copy of this Order to Central State Prison.

       The warden of the institution wherein Plaintiff is incarcerated, or the sheriff of any

county wherein he is held in custody, and any successor custodians, shall each month

cause to be remitted to the Clerk of this Court twenty percent (20%) of the preceding

month’s income credited to Plaintiff’s account at said institution until the $350.00 filing

fee has been paid in full. In accordance with provisions of the Prison Litigation Reform

Act (“PLRA”), Plaintiff’s custodian is hereby authorized to forward payments from the

prisoner’s account to the Clerk of Court each month until the filing fee is paid in full,

provided the amount in the account exceeds $10.00. It is ORDERED that collection of
                                               6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 3 of 7




monthly payments from Plaintiff’s trust fund account shall continue until the entire

$350.00 has been collected, notwithstanding the dismissal of Plaintiff’s lawsuit or the

granting of judgment against him prior to the collection of the full filing fee.

       Pursuant to provisions of the PLRA, in the event Plaintiff is hereafter released

from the custody of the State of Georgia or any county thereof, he shall remain obligated

to pay any balance due on the filing fee in this proceeding until said amount has been paid

in full; Plaintiff shall continue to remit monthly payments as required by the PLRA.

Collection from Plaintiff of any balance due on the filing fee by any means permitted by

law is hereby authorized in the event Plaintiff is released from custody and fails to remit

payments. Plaintiff’s complaint is subject to dismissal if he has the ability to make

monthly payments and fails to do so.

       II. INITIAL REVIEW OF COMPLAINT

       Pursuant to 28 U.S.C. § 1915A(a), a federal court is required to conduct an initial

screening of a prisoner complaint “which seeks redress from a governmental entity or

officer or employee of a governmental entity.” The Court’s initial review reveals that

Plaintiff has failed to comply with Rule 8 of the Federal Rules of Civil Procedure, which

requires a civil complaint filed in this Court to set forth “a short and plain statement of

the claim showing that the pleader is entitled to relief, and a demand for judgment for the

relief the pleader seeks.”

       Plaintiff’s complaint is a lengthy, rambling collection of allegations about

seemingly unrelated events. Plaintiff has named several Defendants including several



                                              6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 4 of 7




Wardens and Deputy Wardens 1 at Central State Prison. In short, his pleading is a typical

shotgun pleading. The leniency afforded to pro se litigants does not permit them to file

an impermissible shotgun pleading. See Weiland v. Palm Beach Cty. Sheriff’s Office, 792

F.3d 1313, 1321-23 (11th Cir. 2015) (citations omitted). Plaintiff’s original complaint is

a shotgun pleading because it asserts multiple, seemingly unrelated claims against

numerous defendants without specifying which of the defendants are responsible for

which acts or omissions or which of the defendants each claim is brought against. Id.

The Eleventh Circuit has repeatedly condemned the use of shotgun pleadings for

“imped[ing] the administration of the district courts’ civil docket.” PVC Windoors, Inc. v.

Babbitbay Beach Constr., N.V., 598 F.3d 802, 806 n. 4 (11th Cir. 2010).

       Indeed, shotgun pleadings require the Court to sift through rambling allegations to

separate the meritorious from the unmeritorious claims, which results in a “massive waste

of judicial and private resources.” Id. (citation omitted). The   Eleventh   Circuit   has,

therefore, established that shotgun pleading is an unacceptable form of establishing a

claim for relief. Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d

1293, 1296 (11th Cir. 2002). Moreover, it is not incumbent upon the Court to effectively

re-write Plaintiff’s complaint so that it complies with the Federal Rules of Civil

Procedure. See GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)


1
  Plaintiff is advised that he cannot simply name supervisors such as Wardens based
solely on their supervisory roles. Supervisory officials are not liable under § 1983 on the
basis of respondeat superior or supervisory liability. Wardens and Commissioners are
liable under § 1983 only if they personally participate in the constitutional violation,
direct their subordinates to act unlawfully, or know their subordinates will act unlawfully
but fail to stop them. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.2010).
                                             6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 5 of 7




(holding that while “[c]ourts do and should show a leniency to pro se litigants not enjoyed

by those with the benefit of a legal education,” a court may not “serve as de facto counsel

for a party” or “rewrite an otherwise deficient pleading in order to sustain an action”).

       Because Plaintiff is proceeding pro se, the Court will afford Plaintiff one

opportunity to remedy the defects as explained herein. See Duff v. Steub, 378 F. App’x

868, 872 (11th Cir. 2010) (per curiam) (“When it appears a pro se plaintiff’s complaint, if

more carefully drafted, might state a claim, the district court should give the pro se

plaintiff an opportunity to amend his complaint instead of dismissing it.”).

       Plaintiff is now required to submit an amended complaint. Plaintiff is hereby

notified that one sole operating complaint is permissible. The general rule is that an

amended complaint supersedes an original complaint. See Lowery v. Ala. Power Co., 483

F.3d 1184, 1219 (11th Cir. 2007) (citations omitted); Fritz v. Standard Sec. Life Ins.Co.,

676 F.2d 1356, 1358 (11th Cir. 1982). Thus, Plaintiff’s amended complaint will take the

place of his original complaint, including all exhibits or attachments, and all amended

complaints. In other words, the Court will not refer back to the original complaint to see

if Plaintiff has stated viable claims. Plaintiff must include all related claims that he seeks

to raise in this recast complaint.

       Plaintiff may not join unrelated claims and defendants in a single action. Plaintiffs

may join Defendants in one action if he asserts “any right to relief . . . against them

jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of

law or fact common to all defendants will arise in the action. Fed. R. Civ. P. 20(a)(1)(A)-
                                              6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 6 of 7




(B). “Whether multiple claims arise from the same transaction, occurrence, or series of

transactions or occurrences depends on whether a ‘logical relationship’ exists between the

claims.      Rhodes v. Target Corp., 313 F.R.D. 656, 659 (M.D. Fla. 2016) (quoting

Alexander v. Fulton Cty., Ga., 207 F.3d 1303, 1323 (11th Cir. 2000), overruled on other

grounds by Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003)). For there to be a “logical

relationship,” the claims must “arise from common operative facts.” Barber v. America’s

Wholesale Lender, 289 F.R.D. 364, 367 (M.D. Fla. 2013) (citations omitted).

       The recast complaint must contain a caption that clearly identifies, by name, each

individual that Plaintiff has a claim against and wishes to include as a Defendant in the

present lawsuit. Plaintiff is to name only the individuals associated with the claim or

related claims that he is pursuing in this action. 2 It is also recommended that, when

drafting his statement of claims, Plaintiff list numbered responses to the following

questions (to the extent possible) along with the name of each defendant:

       (1)      What did this defendant do (or not do) to violate your rights? In other
                words: What was the extent of this defendant’s authority or role in the
                unconstitutional conduct? Is he a supervisory official? Was the defendant
                personally involved in the constitutional violation? If not, did his actions
                otherwise cause the unconstitutional action? How do you know?

       (2)      When and where did each action occur (to the extent memory allows)?

       (3)      How were you injured as a result of this defendant’s actions or decisions?
                If your injury is related to a change in the conditions of your confinement,
                please describe how those conditions differ from those in general
                population. If you have been physically injured, explain the extent of your

2
  Plaintiff must keep in mind that he may include only related claims. If the Plaintiff
wishes to pursue unrelated events at different facilities then he is advised that these would
be separate actions that must be filed in separate Complaints on the Court’s required 42
U.S.C. § 1983 form and cannot be consolidated under the above Civil Action number.
                                              6
      Case 5:21-cv-00317-MTT-CHW Document 4 Filed 09/10/21 Page 7 of 7




                injuries and any medical care requested or provided.

         (4)    How and when did this defendant learn of your injuries or otherwise
                become aware of a substantial risk that you could suffer a serious injury?

         (5) What did this defendant do (or not do) in response to this knowledge?

         (6) What relief you seek from this defendant?

         Plaintiff should state his claims as simply as possible referring only to the relevant

allegations against the named defendants in this case; he also need not use legal

terminology or cite any specific statute or case law to state a claim, although the Court

will presume that Plaintiff’s claims are brought under 42 U.S.C. § 1983 unless otherwise

specified. See Fed. R. Civ. P. 8. Additionally, Plaintiff is not to include any exhibits or

attachments. The complaint must be no longer than ten (10) pages.

         Plaintiff is ORDERED to file his amended complaint within FOURTEEN (14)

DAYS from the date shown on this Order. Plaintiff is cautioned that failure to file the

amended complaint on time or failure to follow these instructions will result in dismissal

of his complaint. Fed. R Civ. P. 41(b). It is DIRECTED that the Clerk of Court forward

to Plaintiff a § 1983 form (with the civil action number on it) along with a copy of this

Order.

         So ORDERED and DIRECTED, this 10th day of September, 2021.


                                            s/ Charles H. Weigle
                                            Charles H. Weigle
                                            United States Magistrate Judge




                                               6
